DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaria et al (US PG. Pub. 2013/0317642).  Relative to claims 1-5, Asaria discloses: 
(claim 1) a method for executing orders assigned to a plurality of robots (32)(Fig. 3) operating in a warehouse (Para. 0060), the robots (32) interact with a warehouse management system (12, 14)(Fig. 2) to execute orders with the assistance of a plurality of operators (Para. 0061), each order including a plurality of items and each item being located in the warehouse (Para. 0062), the method comprising:
receiving, by a robot (32) of the plurality of robots (32)(Fig. 3), an order to be executed by the robot (Para. 0062; Ref. 14 selects robots to perform tasks of picking orders of items), the order including a plurality of items (Para. 0062), each item associated with an item location in the warehouse (item locations of items are included in picking itinerary or location information (56); Para. 0062-0063);
defining a plurality of regions within the warehouse (Para. 0096; included in map or plan of warehouse);
identifying the regions (inherently included) of the plurality of regions which include at least one item location associated with an item in the order received by the robot (32)(Para. 0096, included in Ref. 56);
determining, from the regions identified to include at least one item location associated with an item in the order received by the robot (32), the regions (various locations in warehouse) which include at least one operator of the plurality of operators (Para. 0099);
assessing criteria relating to a current location of the robot (32) and to the item locations associated with the regions in which are located at least one operator (Para. 0095);
selecting an item location of an item in the order to which the robot is to navigate from a current location (see generate picking itinerary for the robots, 32; Para. 0092-0093); the step of selecting being based on an assessment of the criteria (see information such as location information, 56, congestion information, 58, and utilization information, 60) relating to the current location of the robot (32) and to the item locations (locations of order items to be picked) associated with the regions in which are located at least one operator (Para. 0095-0097);
(claim 2) executing orders includes performing one or more of a pick, a place or a maintenance function on the items in the orders (Para. 0092-0093, robots pick items according to an itinerary); 
(claim 3) the step of assessing a criteria includes assessing one or both of a distance of travel or a travel time between the current location of the robot and each of the item locations (locations within warehouse) associated with the regions in which are located at least one operator (Para. 0096, system considers distances between start point and products to determine best path or itinerary, this reduces overall travel time, etc..); 
(claim 4) the robot (32) determines an initial order execution sequence for the plurality of items in each order (inherently included; 0063; 0092), and the step of assessing a criteria further includes assessing one or more of the order in the order sequence of each item in a region in which are located at least one operator (Para. 0095-0096), or the distance of travel or the travel time between the current location of the robot (32) and each of the item locations (locations of order items in warehouse) associated with the regions in which are located at least one operator robot (32)(Para. 0095-0096; 0103); and
(claim 5) the step of selecting the item location to which the robot (32) is to navigate (picking itinerary) is based on the shortest travel distance or shortest travel time between the current location of the robot (32) and each of the item locations (locations of order items in warehouse) associated with the regions in which are located at least one operator robot (Para. 0095-0096).

Relative to claims 8-12, the disclosure of Asaria includes: 
(claim 8) a robot (32)(Fig. 3) configured to execute orders assigned by a warehouse management system (12, 14)(Fig. 2), each order (“order”) including a plurality of items and each item being located at an item location within one of a plurality of regions in a warehouse (Para. 0061-0062), the robot (32) comprising: a mobile base (34)(Fig. 3); a communication device (50)(Fig. 4) enabling communication between the robot (32) and the warehouse management system (12, 14)(Para. 0086-0087); and 
a processor (46) and memory (included with processor; Para. 086), responsive to communications with the management system (12, 14), configured to: receive an order to be executed by the robot (32)(0063; 0091), the order including a plurality of items (Para. 0062), each item associated with an item location in the warehouse (items associated with item locations is inherently included, see Ref. 56); 
identify one or more regions (included on map or layout of warehouse; Para. 0096) of the plurality of regions which include at least one item location associated with an item in the order received by the robot (32)(Para. 0096); 
determine, from the one or more regions (locations in warehouse) identified to include at least one item location associated with an item in the order (“order”) received by the robot, the region or regions which include at least one operator of the plurality of operators (included in Ref. 60, Para. 0100); 
assess criteria relating to a current location of the robot (32) and to the item locations (included in Ref. 56) associated with the one or more regions in which are located at least one operator (Para. 0095-0096); and select an item location (included in generated “picking itinerary”) of an item in the order to which the robot (32) is to navigate from a current location (Para. 0092-0093); the selection being based on an assessment of the criteria relating to the current location of the robot (32) and to the item locations (locations of order items in warehouse) associated with the one or more regions in which are located at least one operator (Para. 0095-0097); 
(claim 9) executing orders includes performing one or more of a pick, a place or a maintenance function on the items in the orders (Para. 0092-0093); 
(claim 10) the processor and memory are configured to assess one or both of a distance of travel or a travel time between the current location of the robot (32) and each of the item locations (locations of order items) associated with the one or more regions in which are located at least one operator (Para. 0095-0096); 
(claim 11) the processor and memory are configured to determine an initial order execution sequence (“picking itinerary”) for the plurality of items in each order (Para. 0092-0093), and to assess one or more of the order in the order sequence of each item in the one or more regions in which are located at least one operator (Para. 0095-0096), or the distance of travel or the travel time (see distances between start point and products) between the current location of the robot (32) and each of the item locations associated with the one or more regions in which are located at least one operator robot (Para. 0095-0096); and
	(claim 12) the processor and memory are configured to select the item location (included in picking itinerary) to which the robot (32) is to navigate based on the shortest travel distance or shortest travel time between the current location of the robot (32) and each of the item locations associated with the one or more regions in which are located at least one operator robot (32)(Para. 0095-0096; 0098).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaria.  Relative to claims 7 and 14, Asaria discloses all claim limitations mentioned above, but does not expressly disclose: the step of selecting the item location to which the robot is to navigate is determined based in part on one or both of a region of the plurality of regions which has a higher number of operators or a higher operator to robot ratio; or 
the processor and memory are configured to select the item location to which the robot is to navigate based in part on one or both of a region of the plurality of regions which has a higher number of operators or a higher operator to robot ratio.
Asaria teaches: the step of selecting the item location to which the robot is to navigate is determined based in part on one or both of a region of the plurality of regions which has a higher number of operators or a higher operator to robot ratio; and 
the processor and memory are configured to select the item location to which the robot is to navigate based in part on one or both of a region of the plurality of regions which has a higher number of operators or a higher operator to robot ratio, as an obvious matter of design choice.
Asaria teaches selecting items locations to which the robot is to navigate based utilization information (60) which includes information about the utilization of human pickers located at various storage units, including identifying pickers that are not busy (Para. 0099-0100).  This utilization information (60) can be modified to consider the number of human pickers within a region of storage locations to determine a ratio of humans to robots (32).  The itinerary generation module (50) can choose to instruct the robot (32) to travel to item locations along a path in a picking itinerary that have a higher number of human pickers, or a higher human picker to robot ratio, to minimize robot wait times.  Choosing regions with higher human pickers also increases throughput (Para. 0092; 0100-0102; 0115).  See MPEP §2144.01
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Asaria with the selecting the item location to navigate based on whether a region has a higher number of operators, or a higher operator to robot ratio as an obvious matter of design choice to minimize robot wait times and increase throughput.


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaria in view of Voorhies et al (US 2020/0103921).  Relative to claims 6 and 13, Asaria discloses all claim limitations mentioned above, but does not expressly disclose:
the step of assessing includes determining the item locations which are within a predetermined distance or travel time between the current location and the respective item locations; and the step of selecting the item location to which the robot is to navigate is determined based on which of the item locations within the predetermined distance or travel time are next in order in the initial order execution sequence; or 
the processor and memory are configured to determine the item locations which are within a predetermined distance or travel time between the current location and the respective item locations and to select the item location to which the robot is to navigate based on which of the item locations within the predetermined distance or travel time are next in order in the initial order execution sequence.
Voorhies teaches: the step of assessing includes determining the item locations that require the least amount of travel between the current location and the respective item locations to create a shortest possible route to retrieve each order item assigned to the robot (Para. 0043), for the purpose of providing a system for coordinating the operations of autonomous robots in a common environment to optimize the space in which the robots operate, improve operation efficiency, and decrease costs (Para. 0002-0003.) 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Asaria, so that the step of assessing includes determining the item locations that require the least amount of travel between the current location and the respective item locations, as taught in Voorhies, for the purpose of providing a system for coordinating the operations of autonomous robots in a common environment to optimize the space in which the robots operate, improve operation efficiency, and decrease costs.

Relative to claims 6 and 13, the disclosure of Asaria in view of Voorhies does not expressly disclose: the assessing includes determining the item locations which are within a predetermined distance or travel time between the current location and the respective item locations; or the step of selecting the item location to which the robot is to navigate is determined based on which of the item locations within the predetermined distance or travel time are next in order in the initial order execution sequence.
Asaria teaches the assessing includes determining the item locations which are within a predetermined distance or travel time between the current location and the respective item locations, as an obvious matter of design choice to produce optimal ordering for retrieving all objects, thereby maximizing overall system performance, improving the robot speed, and ensuring equal amounts of work for the robots (Para. 0043-0045; 0049).   
Asaria also teaches selecting the item location to which the robot is to navigate is determined based on which of the item locations within the predetermined distance or travel time are next in order in the initial order execution sequence as an obvious matter of design choice based on the user’s preference.  Once the next location is selected that meets the distance/time traveled criteria, the item that is next on the initial order execution sequence may be selected depending on the user’s desire to maintain operation simplicity, and ensure accurate picking.  Items picked in original order may be easy for a human picker to pick to a traveling robot quickly, thereby improving efficiency. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Asaria in view of Voorhies so that the selecting the item location to navigate to is determined based on which of the item locations within the predetermined distance or travel time are next in order in the initial order execution sequence as an obvious matter of design choice based on the user’s preference to maintain operation simplicity and ensure accurate picking.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655